DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/21 has been entered.
Remarks/Response to Amendment
As to the amended claims received on 10/12/21, and the subsequent examiners amendment (see below), the previous rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Doug Tsao on 4/14/22.

The claims have been amended.  A complete listing follows:

(Currently Amended) A method for load balancing specimen containers between a plurality of automated detection apparatuses, said method comprising:
receiving a specimen container at a container pick-up station in a first automated detection apparatus;
determining a loading ability of the first automated detection apparatus;
determining a second loading ability of a downstream automated detection apparatus;
determining a transfer status of the first automated detection apparatus;
determining a second transfer status of the downstream automated detection apparatus;
determining cell availability in the first automated detection apparatus and in the downstream automated detection apparatus; 
transferring the specimen container from the first automated detection apparatus to said downstream automated detection apparatus upon determination that a first ratio of available cell count to capacity in the first automated detection apparatus is less than a second ratio of total available cell count to total capacity of the first automated detection apparatus and the downstream automated detection apparatus, wherein the available cell count and capacity are determined at least in part by the loading ability and transfer status of the first automated detection apparatus, and wherein the total available cell count and total capacity are determined at least in part by the loading ability and transfer status of the first automated detection apparatus as well as the second loading ability and second transfer status of the downstream automated detection apparatus; and

balancing the specimen containers across said first automated detection apparatus and said downstream automated detection apparatus; and 
overriding the transfer to the downstream automated detection apparatus upon determination that the cell availability in the first automated detection apparatus is determined to be within 5% of the total capacity of the first automated detection apparatus. 

 
(Previously Presented) The method of claim 1, further comprising loading the specimen container into the first automated detection apparatus upon determination that the first ratio is greater than or equal to the second ratio.

(Previously Presented) The method of claim 1, further comprising assigning a transfer status to the first automated detection apparatus and/or the downstream automated detection apparatus, the transfer status selected from the group consisting of active, disabled, load-only, and pass through.

(Previously Presented) The method of claim 3, further comprising determining that the first automated detection apparatus having an active status is capable of loading a specimen container into a cell of the first automated detection apparatus and is capable of transferring to the downstream automated detection apparatus.

(Previously Presented) The method of claim 3, further comprising determining that the downstream automated detection apparatus having a disabled status is incapable of loading a specimen container into a cell of the downstream automated detection apparatus and is incapable of transferring to and from the downstream automated detection apparatus.

(Previously Presented) The method of claim 3, further comprising determining that the downstream automated detection apparatus having a load-only status is capable of loading a specimen container into a cell of the downstream automated detection apparatus and is incapable of transferring to a second downstream automated detection apparatus.

(Previously Presented) The method of claim 3, further comprising determining that the downstream automated detection apparatus having a pass through status is incapable of loading a specimen container into a cell of the downstream automated detection apparatus and is capable of transferring to and from the downstream automated detection apparatus.

– 20.  (Cancelled)

(Previously Presented) A plurality of automated detection apparatuses linked together in operative communication to allow load balancing of specimen containers between said plurality of automated detection apparatuses, wherein said plurality of automated detection apparatuses comprise a system controller configured to perform the steps of claim 1.

(canceled) 


(canceled) 


Allowable Subject Matter
Claims 1-7, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a method for load balancing specimen containers between a plurality of automated detection apparatuses by: receiving a specimen container at a container pick-up station in a first automated detection apparatus; determining a loading ability of the first automated detection apparatus a second loading ability of a downstream automated detection apparatus; determining a transfer status of the first automated detection apparatus and a second transfer status of the downstream automated detection apparatus; determining cell availability in the first automated detection apparatus and in the downstream automated detection apparatus; transferring the specimen container from the first automated detection apparatus to said downstream automated detection apparatus upon determination that a first ratio of available cell count to capacity in the first automated detection apparatus is less than a second ratio of total available cell count to total capacity of the first automated detection apparatus and the downstream automated detection apparatus, wherein the available cell count and capacity are determined at least in part by the loading ability and transfer status of the first automated detection apparatus, and wherein the total available cell count and total capacity are determined at least in part by the loading ability and transfer status of the first automated detection apparatus as well as the second loading ability and second transfer status of the downstream automated detection apparatus; and balancing the specimen containers across said first automated detection apparatus and said downstream automated detection apparatus; and overriding the transfer to the downstream automated detection apparatus upon determination that the cell availability in the first automated detection apparatus is determined to be within 5% of the total capacity of the first automated detection apparatus. 
The examiner notes that the method steps of transferring amount to significantly more than an abstract idea of load balancing/determining.
Haechler et al (US 20140342465; already of record) teaches load balancing, and reasoning to balance loads, and the capacities of analyzers, where some analyzers have equivalent capacities. Haechler provides advantages for load balancing in general, providing rationale for evenly balancing specimens across multiple analyzers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798